                                                                              3/4/2019




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            HELENA DIVISION


JESSICA U.,

             Plaintiff,
                                                     CV 18-5-H-CCL
V.
                                                      ORDER
HEALTHCARE SERVICE
CORPORATION d/b/a BLUE CROSS
AND BLUE SHIELD OF
MONTANA,

                      De endant.

      The Court has reviewed the parties' Joint Motion to Extend Discovery and

Motion Deadlines (Doc. 40) in which the parties seek to extend the discovery and

summary judgment motions deadlines because they are scheduled for a settlement

conference with Magistrate Judge Johnson on March 6, 2019 and want to delay

briefing and filing discovery and summary judgment motions until after the

settlement conference. Good causing appearing,

      IT IS HEREBY ORDERED that the parties' Joint Motion to Extend

Discovery and Motion Deadlines (Doc. 40) is GRANTED. The discovery deadline

is extended until April 8, 2019, and the fully briefed motions deadline is extended
until May 24, 2019. All other deadlines established by the Court's May 30, 2018,

Preliminary Scheduling Order (Doc. 32) shall remain in full force and effect.

      DATED this 4 th day of March, 2019.




                                       -2-
